08/04/2020


          IN THE SUPREME COURT OF THE STATE OF Mait                                      Case Number: PR 06-0422


                                     PR 06-0422                      AUG 0 4 2020
                                                                  Bowen Greenwoors
                                                                Clerk of Suprern47-3 Co,;-•
                                                                   Stat,=, nt

 IN THE MATTER OF THE PETITION OF
                                                                   ORDER
 JAMES D.BRADBURY


      James D. Bradbury has petitioned the Court to waive the three-year test requirement
for the Multistate Professional Responsibility Examination (MPRE) for purposes of his
application for admission by motion to the State Bar of Montana. By rule, applicants for
admission by motion must provide evidence of the requisite score on an MPRE taken
"within three years preceding the date of the application for admission." Rule IV.A.3,
Rules of Admission. Bradbury passed the MPRE in 1991 when seeking admission to the
practice of law in Texas, where he was admitted. Bradbury has since practiced in Texas
for 29 years "ethically and without incident." Good cause appearing,
      IT IS HEREBY ORDERED that the petition of James D. Bradbury to waive the
three-year test requirement for the MPRE for purposes of his current application for
admission by motion to the State Bar of Montana is GRANTED.
      The Clerk shall mail a copy of this order to Petitioner and to the Administrator of
the Board of Bar Examiners at the State Bar of Montana.
      DATED thisl        day of August, 2020.




                                                          Chief Justice
LAII4w•-•
9.7i xi „AIL_
    Justices